Title: From Thomas Jefferson to Thomas Truxtun, 4 October 1804
From: Jefferson, Thomas
To: Truxtun, Thomas


               

                  Washington Oct. 4. 04.
               
               Th: Jefferson presents his compliments to Capt Truxton and his thanks for the pamphlet of mr Hoppe on the improved Sextant, which his late return to the seat of government and immersion into other business waiting for him, has not permitted him yet to look into. having recieved half a dozen copies from the author, and supposing from mr Hoppe’s letter to Capt Truxton that a single copy only came to him, which he might be willing to recieve again, Th:J. incloses it to him together with mr Hoppe’s letter.
            